Citation Nr: 1510497	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic disorder (PTSD).

  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to November 1969 and from May 1975 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board granted service connection for PTSD; denied service connection for an acquired psychiatric disorder other than PTSD and peripheral neuropathies of the upper extremities and increased ratings for diabetes mellitus and tinnitus; and remanded the claims captioned above for further development.  As the requested development was not competed in its entirety, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In April 2014, the Board remanded the Veteran's service connection claim for hypertension for a VA examination and medical opinion, and the Board remanded the Veteran's service connection claim for right ear hearing loss for a medical opinion only.  

As to the requested medical opinion regarding the etiology of the Veteran's right ear hearing loss, the opinion was not obtained, presumably because the RO misconstrued the remand directives as requiring the medical opinion to be rendered in conjunction with a VA examination, for which the Veteran failed to report.  As no participation on the Veteran's part is required to complete the requested development, the claim is again remanded to obtain the requested medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the requested VA hypertension examination and related medical opinion, the Veteran did not participate in his scheduled examination, but the record is unclear as to why that is so.  An examination request form printed in December 2014 reflects that a VA hypertension examination, which was requested by the RO in September 2014, was canceled, as the Veteran failed to appear; however, the January 2015 supplemental statement of the case reflects the RO's assertion that the Veteran's initial scheduled VA examination was canceled based on his request to reschedule and that he failed to appear for his rescheduled examination.  As it is unclear as to whether the Veteran did indeed request to reschedule his VA hypertension examination, and if so, whether this request was honored, the claim must be remanded to ensure due process.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental opinion from the examiner who provided the April 2010 VA audio examination report.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  The Veteran need not be reexamined unless deemed necessary to render the requested opinion.  The claims file, to include all electronic records, must be provided for review.

The examiner/reviewer must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability was incurred in or is otherwise related to his military service.  

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's established in-service noise exposure, without issued hearing protection, during his combat experiences while serving in the Republic of Vietnam, and his reported post-service occupational noise exposure, with issued hearing protection.

If the examiner/reviewer renders a negative opinion based on audiometric data reflecting hearing within normal limits at service separation, he or she must explain why normal hearing at separation from service supports the conclusion that hearing loss shown years after service was not caused or aggravated by noise exposure in service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be expressed without resorting to speculation, the examiner/reviewer should so indicate and discuss why an opinion is not possible.  


2.  Schedule the Veteran for VA examination conducted by an appropriate medical professional to address the etiology of the Veteran's hypertension.  The claims file, to include all electronic records, must be provided for review.

After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a relevant clinical examination and any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension: (1) had its onset during military service or is otherwise related to service or (2) was caused or aggravated by his service-connected PTSD.  

The term aggravation means a permanent worsening of a disability beyond its natural progress.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be expressed without resorting to speculation, the examiner/reviewer should so indicate and discuss why an opinion is not possible.  

3.  Then, readjudicate the Veteran's service connection claim for a right ear hearing loss and service connection claim for hypertension, to include as secondary to service-connected PTSD.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

